141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kathy CASPER, Appellant,v.DeSmet Farm Mutual Insurance Co., a corporation;  PeterMack, in his capacity as the Board of Directors of DeSmetFarm Mutual Insurance Company;  Roger Elverson, in hiscapacity as the Board of Directors of DeSmet Farm MutualInsurance Company;  William Poppen, in his capacity as theBoard of Appeal from the United States Directors of DeSmetFarm Mutual District Court for the District InsuranceCompany;  Donald Clarke, in of South Dakota. his capacity asthe Board of Directors of DeSmet Farm Mutual InsuranceCompany;  Lyle Osbeck, in his capacity as the Board ofDirectors of DeSmet Farm Mutual Insurance Company;  RichardPeterson, in his capacity as the Board of Directors ofDeSmet Farm Mutual Insurance Company;  Richard Root, in hiscapacity as the Board of Directors of DeSmet Farm MutualInsurance;  Allen Siefkes, in his capacity as the Board ofDirectors of DeSmet Farm Mutual Insurance Company;  WilliamPoppen, individually, Appellees.
No. 97-2816SD.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 9, 1998.Decided Feb. 20, 1998.

Appeal from the United District Court for the District of South Dakota.
Before FAGG and MURPHY, Circuit Judges, and SMITH,*, District Judge.
PER CURIAM.


1
Kathy Casper appeals the adverse grant of summary judgment on Casper's claims for sex discrimination based on a disparate impact analysis and for the intentional infliction of emotional distress.  Having carefully reviewed the record and the parties' briefs, we conclude the district court correctly ruled that Casper neither established a prima facie case of disparate impact under Title VII nor a state law cause of action for the intentional infliction of emotional distress.  Because the controlling law is clear, our review satisfies us that an opinion would have no precedential value in this fact-intensive case.  We thus affirm the district court without further discussion.  See 8th Cir.  R. 47B.



*
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri, sitting by designation